Citation Nr: 0937674	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  99-04 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a scar of the left 
leg.  

2.  Entitlement to service connection for a right hip 
disability, claimed as secondary to a right knee disability.  

3.  Entitlement to a disability rating in excess of 20 
percent for residuals of a right knee injury with traumatic 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to December 
1993.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran the benefits sought on appeal.  

In November 2004, the Veteran testified before the 
undersigned Acting Veterans Law Judge, seated at the RO.  In 
November 2005, his appeal was remanded by the Board for 
additional development.  It has now been returned to the 
Board.  

The Veteran has raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service connected disabilities.  Since this issue has not 
been developed for appellate review, it is referred to the RO 
for any action appropriate.


FINDINGS OF FACT

1.  Competent evidence reasonably establishes that the 
Veteran's scar of the posterior aspect of the left leg 
resulted from an injury sustained during active military 
service.  

2.  Competent evidence has not been presented establishing 
that a current right hip disability was incurred during 
active military service, within a year thereafter, or as a 
result of a service-connected disability.  

3.  The Veteran's residuals of a right knee injury, with 
traumatic arthritis, results in moderate impairment of the 
right knee joint, with extension to 0 degrees and flexion to 
150.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a 
scar of the posterior aspect of the left leg have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  

2.  The criteria for the award of service connection for a 
right hip disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).  

3.  The criteria for a disability rating in excess of 20 
percent for residuals of a meniscal injury of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.105, 3.321, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5256-62 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
matters being addressed.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Regarding the claim of service connection for a scar of the 
left leg, because this decision grants service connection 
such disability, there is no reason to belabor the impact of 
the VCAA on this matter, since any error in notice/duty to 
assist is harmless.

Regarding the claim of service connection for a right hip 
disability, in Pelegrini, at 120, the Court held that where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial AOJ adjudication; instead, the claimant 
has the right to timely content-complying notice and proper 
subsequent VA process.  Here, the initial adjudication 
preceded enactment of the VCAA.  With respect to the claim 
decided herein, the Veteran was provided VCAA notice by 
letters in March 2001, December 2005 and September 2006.  
They explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  In the December 
2006 letter, he was given notice regarding ratings and 
effective dates of awards, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thereafter, the claim was 
readjudicated.  See June 2009 Supplemental Statement of the 
Case (SSOC). The Veteran has had ample time to 
respond/supplement the record.

Regarding the claim for an increased rating, the VCAA 
requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned..  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).   Here, the Veteran was provided with VCAA notice in 
December 2005 and January 2009 letters from the RO that 
explained what the evidence needed to show to substantiate 
the claim.  These letters also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and would make reasonable efforts to obtain records 
not held by a federal agency, but that it was the Veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  The Veteran had ample time to respond to these 
letters or supplement the record.  Thereafter, the claim was 
readjudicated (curing any notice timing defect).  See June 
2009 SSOC.  

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's pertinent medical records has been 
completed.  The RO has obtained the Veteran's service 
treatment records, which appear to be incomplete.  The RO has 
further attempted to obtain additional service treatment 
records, with limited success.  The Veteran was notified of 
this fact.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  (The Board 
notes that a records request to the Portsmith Chiropractic 
Office, a private medical facility, was returned as 
undeliverable, and the Veteran was apprised of the same.  As 
such, VA has no further obligations regarding these records.)  
The Veteran has not identified any pertinent evidence that 
remains outstanding.  The RO arranged for the appropriate VA 
examinations in 1999.  Additional examinations were scheduled 
for April 2003 and May 2009; however, the Veteran failed to 
report for examination on both occasions, and offered VA no 
explanation for his absences.  "[T]he duty to assist is not 
always a one-way street.  If a [claimant] wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  (The Veteran's representative argued in a July 
2009 statement that the Veteran was not notified to report to 
the May 21, 2009 VA examination.  However, after reviewing 
the evidence of record, the Board notes that the mailing 
address on the May 6, 2009 notice of examination letter and 
the June 2009 SSOC (which notes the Veteran's failure to 
report) is identical to the address provided by the Veteran 
throughout the appeal.  The Board concludes that the 
presumption of regularity that attends the administrative 
functions of the Government is applicable, and that it is 
presumed that the May 2009 notification letter was properly 
mailed by the RO and properly delivered by the postal 
service.  The United States Court of Appeals for Veterans 
Claims (Court) has ruled that there is a rebuttable 
"presumption of administrative regularity" under which it is 
presumed that government officials have properly discharged 
their official duties, including mailing notices.  See Clark 
v. Principi, 15 Vet. App. 61, 63 (2001).  In order to rebut 
this presumption, there must be "clear evidence" to the 
contrary that either VA's regular mailing practices were not 
regular or they were not followed.  Specifically, the Veteran 
must establish both that the mailing was returned as 
undeliverable and that there were other possible and 
plausible addresses that could have been used to contact him.  
See Davis v. Principi, 17 Vet. App. 29 (2003).  In the 
absence of clear evidence to the contrary, it is presumed 
that VA properly notified the Veteran of the scheduled May 
2009 examination with the May 2009 letter, and that he 
received such letter.  There is no evidence in the record 
that the mail was not delivered.  In light of the foregoing, 
no additional burdens remain unmet by VA.)  Finally, the 
Veteran requested and testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  
Evidentiary development is complete.  

VA's duties to notify and assist are met; accordingly, the 
Board will address the merits of the claims.

II. Service Connection 

The Veteran seeks service connection for a scar of the left 
leg, claimed as a result of a puncture wound during military 
service.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
awarded for certain disabilities, such as arthritis, which 
manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection also may be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Effective October 10, 
2006, 38 C.F.R. § 3.310 was revised to incorporate the 
analysis in Allen.  The revised 38 C.F.R. § 3.310 provides, 
in essence, that in an aggravation secondary service 
connection scenario, there must be medical evidence 
establishing a baseline level of severity of disability prior 
to when aggravation occurred, as well as medical evidence 
showing the level of increased disability after the 
aggravation occurred.

Controlling law provides that when a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
an original compensation claim, the claim shall be rated on 
the evidence of record.  See 38 C.F.R. § 3.655.

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000). 

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes all of the evidence in the Veteran's claims 
file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

A. Scar of the Left Leg

According to the Veteran's sworn testimony given in November 
2004, he sustained a puncture wound to the left leg while 
serving in the Persian Gulf in 1990.  His service treatment 
records are negative for any diagnosis of or treatment for 
such a disability; however, these records also appear to be 
incomplete, as they do not contain a service separation 
examination and other omissions may in fact exist.  When a 
Veteran's records have been lost or are otherwise 
unavailable, the Board has a heightened duty to explain its 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

Post-service treatment records include a May 1994 VA general 
medical examination, at which time the Veteran reported a 
history of a puncture wound to the left leg during active 
military service.  Currently, he experienced "a little 
discomfort" at the site of the injury, but "not too much."  
Physical examination revealed a 50 cent piece-sized scar on 
the posterior medial aspect of the left leg.  The scar was 
dark, freely-moveable, and slightly tender to the touch.  No 
muscle wasting or herniation was observed in the underlying 
tissue, and no functional impairment in the Veteran's ability 
to stand, walk, squat, and arise was noted.  

After considering the totality of the record, the Board finds 
the evidence to be, in the least, in relative equipoise.  
While the Veteran's service treatment records are negative 
for any indication of a puncture wound to the left leg, these 
records also appear to be incomplete.  Additionally, the 
Veteran has offered his own credible testimony regarding a 
puncture wound to his left leg during military service and, 
though he is a layperson, he is competent to offer testimony 
regarding diseases and injuries susceptible to lay 
observation, such as a puncture wound.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Finally, the Board notes that a scar of 
the left leg was noted on VA examination in May 1994, a mere 
5 months after the Veteran's separation from active military 
service.  Affording the Veteran the benefit of the doubt, the 
Board finds service connection for a scar of the left leg is 
warranted.  

B. Right Hip Disability

As an initial matter, the evidence does not suggest, and the 
Veteran does not contend, onset of a right hip disability 
during military service, or within a year thereafter.  His 
service treatment records are negative for any diagnosis of 
or treatment for a right hip disability during active 
military service, and he testified at his personal hearing 
that he did not sustain an injury to his right hip at that 
time.  Additionally, a VA general medical examination 
afforded the Veteran in May 1994, shortly after his December 
1993 separation from service, was negative for any complaints 
of or diagnoses for a disability of the right hip.  The 
Veteran's sole contention is that his right hip disability is 
due to or aggravated by his service-connected right knee 
disability.  

According to the Veteran's assertions, his right knee 
disability, post-operative residuals of a meniscal tear, with 
degenerative changes, results in an abnormal gait and 
frequent "giving out", which in turn has caused pain and 
related impairment in his right hip.  He has stated in his 
written statements and 2004 hearing testimony that various 
medical examiners have verbally told him his right hip 
disability results from his service-connected right knee 
disability.  

However, review of the record does not reflect medical 
evidence of such a causal nexus.  While the Veteran has 
received both private and VA post-service medical treatment, 
to include treatment of his right knee disability, during the 
pendency of this appeal, no medical expert has suggested any 
current right hip disability is either the result of or is 
aggravated by his right knee disability.  As has been noted 
above, the Veteran has twice failed to report for VA medical 
examinations scheduled for April 2003 and May 2009.  As such, 
any evidence potentially obtained during such examinations 
may not be considered by the Board.  

The Veteran has also failed to submit competent evidence of a 
current disability of the right hip; while he has repeatedly 
alleged a current right hip disability, the VA and private 
medical treatment of record does not contain a diagnosis of a 
right hip disability rendered by a competent medical expert.  
VA attempted to have the Veteran examined to determine if he 
has a current right hip disability related to his service-
connected right knee disability; however, he failed to report 
to the examinations in 2003 and 2009.  As previously noted, 
the Court has held that the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood, supra.  Governing regulation 
provides that where medical evidence is inadequate to 
adjudicate a claim a VA examination is to be authorized, and 
that the individual for whom an examination has been 
authorized is required to report for the examination.  38 
C.F.R. § 3.326(a).  A claimant may not simply ignore or 
disregard attempts to assist him until after the claim has 
been adjudicated or readjudicated.  Accordingly, because the 
evidence does not support the Veteran's claim, as it does not 
show that he has the disability for which service connection 
is sought, service connection for a right hip disability must 
be denied.  See Brammer, supra.    

The Veteran himself has alleged that he has a current 
disability of the right hip which began during military 
service.  However, as a layperson, he is not capable of 
making medical conclusions; thus, his statements regarding 
current diagnosis and causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
orthopedic disabilities such as the right hip disability 
alleged in the present case are complex disorders which 
require specialized training for a determination as to 
diagnosis and causation, and thus are not susceptible of lay 
opinions on etiology, and the Veteran's statements therein 
cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the Veteran's claim for service connection for a right hip 
disability.  Such a disability was not incurred during active 
military service or within a presumptive period therein; 
additionally, competent evidence has not been presented 
establishing a right hip disability due to or aggravated by 
his service-connected right knee disability.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert, supra.  

IV. Increased Rating - Right Knee Disability

Under 38 C.F.R. § 3.655(b), when a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Pursuant to the Veteran's claim of increased severity of his 
right knee condition, the RO scheduled him for new VA 
examinations in 2003 and 2009 to assess the severity of the 
knee disability.  However, the Veteran failed to report for 
the April 2003 and May 2009 examinations.  Good cause for the 
Veteran's failure to attend the evaluations was not provided.

Therefore, under 38 C.F.R. § 3.655(b), the Board finds that 
this claim for an increased disability evaluation for right 
knee disability must be denied.

In any event, the Board notes that a consideration of the 
claim on the evidence of record would also result in a 
denial, as discussed below.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and increase in disability is at issue, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged 
ratings are appropriate in an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The rating schedule provides for a 10 percent rating for 
slight recurrent subluxation or lateral instability, a 20 
percent rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 
5257.

Under Code 5003, degenerative arthritis is rated on the basis 
of limitation of motion for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

Flexion of the leg limited to 60 degrees warrants a 0 percent 
rating, flexion limited to 45 degrees warrants a 10 percent 
rating, flexion limited to 30 degrees warrants a 20 percent 
rating, and flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension 
limited to 5 degrees warrants a 0 percent rating, extension 
limited to 10 degrees warrants a 10 percent rating, extension 
limited to 15 degrees warrants a 20 percent rating, extension 
limited to 20 degrees warrants a 30 percent rating, extension 
limited to 30 degrees warrants a 40 percent rating, and 
extension limited to 45 degrees warrants a 50 percent rating.  
38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14.  However, § 4.14 does not 
preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

VA's General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-
98, (August, 1998).  Moreover, the General Counsel has also 
held that separate ratings may be assigned for disability of 
the same joint under Codes 5260 (for limitation of flexion) 
and 5261 (for limitation of extension),.  VAOGCPREC 9-2004 
(September, 2004).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, supra.

Again the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales, supra. Hence, the Board 
will summarize the relevant evidence where appropriate and 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, as to the claim.

At the time the Veteran filed his increased rating claim, he 
was recovering from April 1998 surgery on his right knee.  A 
partial meniscectomy of a tear in the medial meniscus was 
performed at that time, along with a synovectomy of the 
medial, lateral, and anterior compartments, removal of a 
loose body in the right knee joint, and shaving of the 
femoral notch.  His post-operative recovery was within normal 
limits.  Post-surgical follow-up records indicated he used a 
brace for his right knee.  

A VA orthopedic examination was afforded the Veteran in July 
1999.  Regarding his right knee disability, he reported 
recurrent right knee pain with occasional instability.  On 
physical examination the Veteran had a normal gait, without 
ambulatory aids.  The right knee demonstrated a moderate 
effusion, with extension to 0 degrees and flexion to 150 
degrees.  No additional limitation of motion based on pain, 
weakness, fatigue, or lack of endurance was noted.  
Additionally, no laxity of the collateral or cruciate 
ligaments was observed.  X-ray evaluation of the right knee 
reflected mild medial compartment degenerative joint disease.  

At his November 2004 personal hearing, the Veteran stated 
that as part of his job, he regularly walks around his 
workplace, climbs stairs, and puts additional stress on his 
right knee, resulting in pain and giving way of the joint.  
He stated he used a knee brace, with limited benefit.  He 
also used medication for his right knee pain.  

The Veteran has submitted private medical records from the 
Family Medical Group of Texarkana.  Recurrent swelling of the 
right knee was noted in November 2004.  On physical 
examination, the Veteran's right knee displayed evidence of 
prior surgery, and some joint laxity and posterior effusion 
were observed.  He was without erythema.  Post-traumatic 
arthritis was diagnosed.  In December 2004, he was seen for 
recurrent right knee pain.  On physical examination, no 
musculoskeletal or neurological deficiencies of the right 
lower extremity were noted, and his pain medication 
prescription was renewed.  

The Veteran was scheduled for additional VA medical 
examinations in April 2003 and May 2009; on each occasion, 
the Veteran failed to report for examination.  Additionally, 
he did not provide an explanation for his absence.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
a disability rating in excess of 20 percent for the Veteran's 
right knee disability.  According to the medical evidence of 
record, the Veteran's right knee disability results in no 
more than moderate impairment, as would warrant a 20 percent 
rating under Diagnostic Code 5257.  He has a normal gait, 
with no need for ambulatory devices, and joint laxity has 
been slight to moderate, according to VA and private 
outpatient treatment records.  Additionally, separate ratings 
are not warranted for limitation of motion, as his range of 
motion has been noncompensable for both flexion and 
extension, and no additional limitation of motion has been 
observed due to such factors as pain, weakness, 
fatiguability, or pain on use.  See DeLuca, supra.  Finally, 
because the evidence of record does not reflect a level of 
impairment in excess of 20 percent at any time during the 
pendency of this appeal, a staged rating is not warranted at 
the present time.  See Hart, supra.  

In reviewing the Veteran's claim, the Board is also aware 
that separate disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) (holding that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition); 38 C.F.R. § 4.118, Codes 7800, 7803, 
7804, 7805.  In the present case, the Veteran has a surgical 
scar of the right knee following his April 1998 surgery.  
However, according to the most recent medical evidence, this 
scar does not result in any limitation of motion, tenderness, 
or other impairment of the right knee joint.  Based on this 
finding, a separate 10 percent rating is not warranted under 
Diagnostic Code 7804, for a superficial scar which is painful 
on objective examination.  38 C.F.R. § 4.118, Code 7804.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  In 
this case, the Veteran has alleged that his service-connected 
disabilities adversely affect his ability to obtain and 
maintain employment.  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disability at issue.  The Board 
acknowledges that the Veteran has testified missing work on 
occasion due to his right knee pain.  However, the Board 
observes that the Veteran remains employed, according to his 
hearing testimony, and has not experienced extended 
hospitalizations or excessive absences from work due to his 
disability.  In short, the rating criteria contemplate not 
only his symptoms but the severity of his disability.  The 
Board does not find that the schedular criteria have been 
inadequate for rating the manifestations of the service-
connected right knee disability.  See 38 U.S.C.A. § 1155.  
For these reasons, referral for extraschedular consideration 
is not warranted.  

In conclusion, the preponderance of the evidence is against 
the award of a disability rating in excess of 20 percent for 
the Veteran's residuals of a right knee injury, with 
arthritis.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.  


ORDER

Entitlement to service connection for a scar of the posterior 
aspect of the left leg is granted.  

Entitlement to service connection for a right hip disability, 
claimed as secondary to a right knee disability, is denied.  

Entitlement to a disability rating in excess of 20 percent 
for a right knee disability is denied.  




______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


